Name: 79/828/Euratom: Commission Decision of 2 October 1979 amending Decision 79/520/Euratom as regards the term of office of a group of high-level independent experts in the field of nuclear safety
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-05

 Avis juridique important|31979D082879/828/Euratom: Commission Decision of 2 October 1979 amending Decision 79/520/Euratom as regards the term of office of a group of high-level independent experts in the field of nuclear safety Official Journal L 251 , 05/10/1979 P. 0026 - 0026 Spanish special edition: Chapter 12 Volume 3 P. 0176 Portuguese special edition Chapter 12 Volume 3 P. 0176 ****( 1 ) OJ NO L 141 , 9 . 6 . 1979 , P . 26 . COMMISSION DECISION OF 2 OCTOBER 1979 AMENDING DECISION 79/520/EURATOM AS REGARDS THE TERM OF OFFICE OF A GROUP OF HIGH-LEVEL INDEPENDENT EXPERTS IN THE FIELD OF NUCLEAR SAFETY ( 79/828/EURATOM ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , HAVING REGARD TO COMMISSION DECISION 79/520/EURATOM OF 16 MAY 1979 RELATING TO THE SETTING UP OF A GROUP OF HIGH-LEVEL INDEPENDENT EXPERTS IN THE FIELD OF NUCLEAR SAFETY ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS IT IS NECESSARY TO EXTEND TO 31 MAY 1980 THE TERM OF OFFICE OF THE GROUP OF EXPERTS SET UP IN ACCORDANCE WITH ARTICLE 1 OF THE SAID DECISION 79/520/EURATOM SO AS TO ENABLE THE GROUP TO CARRY OUT THE TASK THEREBY ENTRUSTED TO IT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE TERM OF OFFICE OF THE GROUP , AS SPECIFIED IN ARTICLE 3 OF DECISION 79/520/EURATOM , IS HEREBY EXTENDED TO 31 MAY 1980 . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 2 OCTOBER 1979 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION